Citation Nr: 0413575	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-24 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for status-post 
right knee arthroscopy, currently rated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985, and from May 1993 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Atlanta, Georgia.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Records in the claims folder suggest that the veteran was 
discharged from the National Guard in July 1986 in order to 
attend Uniformed Services University (USU) under an Army 
Reserve Officer Training Corps (ROTC) scholarship program.  
While a ROTC student, in October 1989, the veteran complained 
of severe right knee pain while running.  His knee pain was 
associated with weakness, locking and swelling, and 
subsequently he underwent arthroscopy to repair a medial 
meniscal tear in December 1989.  The veteran contends that he 
was on active duty in October 1989 when injury to his right 
knee occurred.

The veteran re-entered active duty from May 1993 to June 
2001.  During this period of service, the veteran continued 
to have problems with his right knee.  According to a QTC 
Medical Services examination report dated in November 2001, 
the diagnosis was right knee strain, status-post surgery to 
repair medial meniscal tear.  The examiner noted that the 
veteran had limited motion in his right knee due to pain.  

In June 2002, the RO granted service connection for residuals 
of right knee arthroscopy and found the disability to be 20 
percent disabling following discharge from service in June 
2001.  However, because the veteran's right knee disability 
was determined to be 10 percent disabling pre-service (prior 
to May 1993), the RO adjusted the disability rating to 10 
percent, effective June 2001, to appropriately reflect the 
aggravation that was incurred to the veteran's right knee 
during his service period from May 1993 to June 2001.  

The veteran contends that the RO should not have adjusted his 
disability rating to 10 percent based on aggravation of a 
pre-existing right knee condition.  Rather, the veteran 
asserts that he was on active duty in October 1989 when he 
injured his right knee.  The veteran relies on the definition 
of "active duty, " as set out in 38 C.F.R. § 3.6 (b)(5) 
(2003).  He believes that his attendance at USU is the 
equivalent of attendance at a preparatory school of the 
United States Air Force Academy, the United States Military 
Academy, or the United States Naval Academy.  He further 
contends that, as a student at USU, he was on active duty 
because he had a "commitment to active duty in the Armed 
Forces that would be binding upon disenrollment from the 
preparatory school."  See  38 C.F.R. § 3.6 (b)(5).  The 
Board finds it necessary to ascertain whether the veteran's 
right knee injury in October 1989 was incurred while on 
active duty based upon 38 C.F.R. § 3.6 (b)(5).  

It appears that the RO's attempt to verify any periods of 
active duty during the veteran's ROTC period was 
unsuccessful.  According to a request for information dated 
in March 2002, the RO requested verification of the veteran's 
ROTC service and any unverified periods of active service.  
The RO located the veteran's DD-214 reflecting his prior 
active service from August 1981 to August 1985; another 
record, referred to as ARP (A) 10-587-308, was identified but 
has not been associated with the claims file.  The Board 
finds that it would be helpful to locate such record, if not 
already associated with the claims file.




The case is accordingly REMANDED to the regional office (RO) 
via the Appeals Management Center for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence the 
veteran must furnish.  Specifically, the 
veteran should be requested to provide any 
documentation in his possession that would 
support his position that his attendance 
at USU was the equivalent of attendance at 
a military preparatory school or that he 
was otherwise considered on active duty 
under 38 C.F.R. § 3.6 (b)(5) during 1989.

2.  The RO should request verification of 
any periods of active duty, active duty 
for training or inactive duty for training 
from July 1986 to May 1993.  

3.  The RO should then review the record.  
If the benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




